DETAILED ACTION
Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
The Examiner further acknowledges the following:
Claims 1-2, 4-20 and 30 are pending. 
Claims 5-6 and 20 are withdrawn. Claims 1-2, 4, 7-19 and 30 are under current examination. Applicants' amendments and remarks filed on 06/09/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 06/09/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (United States Patent Publication 2014/0148506) in view of Aggarwal et al. (United States Patent Publication 2009/0170947),  Patel (United States Patent Publication 2014/0107555), Schorr et al. (United States Patent Publication 2007/0048358), White (Evidence for Atraumatic Soft Silicone Wound Dressing Use), Yang et al. United States Patent Publication (US 2011/0313048) and O’Brien et al. (United States Patent 7,879,942), (see IDS filed 5/13/2020).
Claim 1 recites an adhesive transparent antimicrobial sheet or film cured from a liquid containing silicone, the sheet or film comprising dispersed particulates of polyhexamethylene biguanide hydrochloride (PHMB) present in an amount of up to about 5% by weight, wherein the dispersed particulates of PHMB are not soluble in said liquid containing silicone, and wherein said PHMB has a molecular weight range of from 400 to 8000; dispersed particulates of ethylenediamine tetraacetic acid (EDTA) present in an amount of up to about 0.01% to about 1% by weight, wherein the dispersed particulates of EDTA are not soluble in said liquid containing silicone; in an amount of up to 2% v/v glycerin; and a backing layer on one side of said sheet or film, wherein said sheet or film is flexible and maintains atraumatic adhesiveness allowing for repositioning on tissue and/or skin, wherein the sheet or film does not comprise chlorhexidine. Examiner notes that claim 1 is to an adhesive transparent antimicrobial sheet or film with the product by process of curing from a liquid containing silicone. The fact that the film is cured from a liquid containing silicone is given no patentable weight as claim 1 is directed to an adhesive sheet or film. The sheet or film must comprise about 0.01-1% by weight dispersed particulates of ethylenediamine tetraacetic acid. The sheet or film is washable. 
	Thompson teaches silicone gel sheets including cured silicone gels having an active agent dispersed in, see paragraph [0010], [0036],[0038], and entire document. In one embodiment the silicone gel is poured into a mold with actives and then cured thus encompasses a cured liquid containing silicone, see paragraph [0025]. The active material can be any compound that helps with healing including antimicrobials (e.g. polymyxin), see paragraph [0011]. The sheet which makes up the wound dressing can be flexible, see paragraph [0010]. The sheet can contain a backing to provide mechanical support and helps the patient to put the proper side of the product on the skin surface, see paragraph [0028].Given the sheet is flexible it would necessarily be able to maintain adhesiveness such that it is repositionable without little damage, especially given the sheet is intended to provide wound healing and may comprise an adhesive, see paragraph [0012]. The thickness of the sheet can be about 1mm, or can range from 0.1-20mm, see paragraphs [0028] and [0034]. The sheet dressing can further contain a liner, see paragraph [0032] and entire document. Thompson’s dressing (sheet) does not comprise chlorhexidine.
Thompson teaches dispersed active agents within silicone matrices, but does not clarify the dispersed agents as particulates. Given the active agents of Thomson are not solubilized in the silicone and are in fact dispersed, the examiner interprets the actives of Thompson as not being soluble in the silicone. Thompson et al. do not expressly teach that the wound dressing has polyhexamethylene biguanide particles (hereafter PHMB) present up to about 5% by weight and EDTA particles present from about .01-1% or from .01-.5% wherein the PHMB has a molecular weight from 400 to 8000. 
Aggarwal et al. teach antimicrobial compositions having synergistic antimicrobial activity, see abstract and paragraph [0114]. The antimicrobial combination of PHBM and EDTA can be provided in a dry powder (i.e. particulate) form which can be incorporated into carriers including gels, see paragraph [0108]. 
	Patel et al. teach antimicrobial wound dressings which comprise PHMB and a chelating agent EDTA, see paragraph [0082].  Such chelating agents can be present from .05-1% and the PHMB can be present from 0.1-0.5%, see paragraphs [0082] and [0090]. The EDTA acts to heighten the susceptibility of bacteria and other organisms to the antiseptic effects of antimicrobial agents, thus rendering the wound dressing more effective in combating or preventing infection, see paragraph [0082]. Chelating agents are non thrombic, re-sensitive microbes to antimicrobial effects, removes ionic attractions necessary to form biofilms and reduces the likelihood of potentially irritating effects of antimicrobials including PHMB, see paragraph [0082]. 
Patel and Aggarwal does not disclose the molecular weight of the PHMB being from 400-8000, however Schorr et al. teach PHMB with molecular weight of about 3,000 has antimicrobial activity against gram-positive and gram-negative bacteria, see paragraph [0041]. 
It would have been prima facie obvious before the time of filing to substitute or in the alternative to combine the antimicrobial additives of Thompson with a combination of particulate PHMB/EDTA dispersed particles in amounts recognized by Patel et al. wherein the PHMB is about 3,000 daltons as the antimicrobials present in the silicone sheets of Thompson.
A person of ordinary skill in the art would have been motivated to do so as Thompson’s dressings have antimicrobial actives present and comprise dispersed actives, Aggarwal teaches that EDTA particles with PHMB particles provides for synergistic antimicrobial properties and can be dispersed in a carrier material including gels. Patel further teaches that EDTA helps to heighten the antiseptic effect of PHMB and reduce the likelihood of having irritating effects. Additionally, Schorr makes it known that PHMB having a molecular weight of 3,000 is antimicrobial against both gram-negative and gram-positive bacteria. The substitution of the antimicrobial of Thompson would provide for a bandage containing EDTA and PHMB as the antimicrobial agents present. Alternatively, the combination of Thompson’s antimicrobial agents with PHMB/EDTA would have been prima facie obvious because per MPEP 2166.06 “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Here, it is prima facie obvious to combine active agents each of which is taught to be useful in providing antimicrobial properties to form a third composition that provides a combination of antimicrobial agents to establish antimicrobial properties.  In regards to claim 11, Thompson’s dressing can already contain one or more antimicrobial agents (see paragraphs 0011 and 0020) and thus the Kerkhoven rationale to include EDTA/PHMB combined would further enhance the efficacy of the antimicrobial wound dressing given the synergistic properties of EDTA and PHMB. There would have been a reasonable expectation of success given Patel, Schorr and Thompson et al. teach wound dressings having antimicrobial agents. 
The modified Thompson does not teach that the sheet or film maintains atraumatic adhesiveness allowing for repositioning on tissue and/or skin. 
However, White teaches that soft silicone dressings adhere readily to dry skin but do not stick to the surface of moist wounds and are thus considered atraumatic. Such dressings do not adhere upon removal to cause trauma and thus help to minimize pain upon dressing removal
	It would have been prima facie obvious to provide the silicone gels of Thompson as atraumatic soft silicone gel sheets to minimize discomfort and pain upon removal of the bandage. There would have been a reasonable expectation of success given the silicones of Thompson can be selected to be soft silicone materials.
The modified Thompson does not expressly teach wherein the sheet is transparent or washable. 
However, Yang teaches that silicone gel sheets can be made to be sufficiently transparent such that one can monitor healing and treatment of microbial contamination. The dressing can be strong such that it is easily removable with no residue, due to the intermolecular bonding between silicone polymer gels, see [0050]. According to Yang, cured silicones form a gel sheet that is soft, durable and washable, see [0028]. 
Therefore, it would have been prima facie obvious to provide for the dressings of the modified Thompson that are capable of being washable, able to be repositioned, and are transparent to enable the user to see through the dressing to monitor the treatment processes. 
 One would have been motivated to do so given Thompson teaches cured silicone gel sheets, and Yang attributes these properties to the curing of silicones to form gel sheets.
Although Thompson’s dressings can have liners, Thompson does not expressly teach a release liner made of materials including polycarbonate. 
	However, Yang et al. teaches that release liners for silicone based wound dressings can be made of materials including polycarbonate and are used to protect the dressing prior to application, see paragraph [0056]. 
	Therefore, it would have been prima facie obvious with reasonable expectation of success to provide the release liner of Thompson with an art recognized release liner such as polycarbonate as such materials would impart protection to the wound dressing sheet. 
	Thompson teaches that the dressing may comprise a backing layer, but does not expressly teach that the backing is made up of materials inclusive of polyurethane. 
	However, Yang teaches that suitable backing layers for silicone sheets include breathable backing layers using conventional materials such as polyurethane, see paragraph [0055]. The backing layer is breathable to ensure that the skin does not result in maceration, see paragraph [0055]. 
	Therefore, in view of Yang it would have been prima facie obvious to provide the dressing of the modified Thompson with a breathable backing layer material such as polyurethane. 
	One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given Yang teaches these backing layer materials as conventionally used in the art, and furthermore, these backing layer materials are breathable and thus prevent skin maceration. 
The modified Thompson does not expressly teach a humectant including glycerin up to 2% v/v. 
However, O’ Brien et al. teach adhesive wound dressings which comprise humectant, see column 1, lines 50-68. The humectant is present from .001-20% with preference to 0.5-10% and functions to maintain moisture content of the composition over time, see column 7 at lines 33-43 and claim 4. The humectant includes glycerin (also known as glycerol), see column 7, lines 44-57.
	In view of O’Brien, it would have been prima facie obvious before the time of the invention to incorporate a humectant such as glycerin up to 2%v/v into Thompson’s composition. 
A person of ordinary skill in the art would have been motivated to do so to provide the wound dressing with humectant in order to reduce the loss of moisture to the wound dressing and perform humectant properties. Since O’Brien teaches that glycerin imparts moisture properties, adjusting the amount of glycerin would function to help maintain the moisture content of the dressing. 
There would have been a reasonable expectation of success given both Thompson and O’Brien teach wound dressings which can incorporate antimicrobial agents. 
Regarding the amounts of PHMB, EDTA, humectant and thickness of the dressing, the modified Thompson et al. as discussed above teaches overlapping ranges and  MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  With regards to the recitation of up to about 5% by weight of dispersed particulates of polyhexamethylene biguanide and up to 2% w/w/ glycerin, the modified Thompson teaches about 0.05-1% EDTA and PHMB from 0.01-0.5% and .001-20% glycerin which overlaps the claimed range. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (United States Patent Publication 2014/0148506) in view of Aggarwal et al. (United States Patent Publication 2009/0170947),  Patel (United States Patent Publication 2014/0107555), Schorr et al. (United States Patent Publication 2007/0048358), White (Evidence for Atraumatic Soft Silicone Wound Dressing Use), Yang et al. United States Patent Publication (US 2011/0313048) and O’Brien et al. (United States Patent 7,879,942), (see IDS filed 5/13/2020) as applied to all claims above, and further in view of Lengyel et al. (U.S. patent 4,671,266).
The teachings of the modified Thompson are discussed above. 
The modified Thompson does not expressly teach that the silicone dressing is moisture and gas permeable.  
However, Lengyel et al. teach that air circulation is important property of dressings (i.e. bandages) as an air permeable bandage allows moisture to evaporate and be carried by the circulation of air throughout the bandage. An air permeable bandage acts to eliminate maceration of the skin (e.g. whitening and wrinkling of the skin due to prolonged exposure to moisture), see column 55, lines 1-37. 
Accordingly, it would have been prima facie obvious before the time of filing to construct the silicone sheets of the modified Thompson such that they are able to be moisture and gas permeable. 
One of ordinary skill in the art would have been motivated to do so in order to eliminate skin maceration due to excess moisture being trapped from the sheet covering the wound.  
There would have been a reasonable expectation of success given Thompson’s dressings are applied to treat wounds on the skin.   

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (United States Patent Publication 2014/0148506) in view of Patel (United States Patent Publication 2014/0107555), Aggarwal et al. (United States Patent Publication 2009/0170947), and O’Brien et al. (United States Patent 7,879,942), (see IDS filed 5/13/2020).
	Thompson teaches silicone gel sheets including cured silicone gels having an active agent dispersed in, see paragraph [0010] and entire document. In one embodiment the silicone gel is poured into a mold with actives and then cured thus encompasses a cured liquid containing silicone, see paragraph [0025]. The active material can be any compound that helps with healing including antimicrobials (e.g. polymyxin), see paragraph [0011]. The sheet which makes up the wound dressing can be flexible, see paragraph [0010]. The sheet can contain a backing to provide mechanical support and helps the patient to put the proper side of the product on the skin surface, see paragraph [0028].Given the sheet is flexible it would necessarily be able to maintain adhesiveness such that it is repositionable without little damage, especially given the sheet is intended to provide wound healing and may comprise an adhesive, see paragraph [0012]. The thickness of the sheet can be about 1mm, or can range from 0.1-20mm, see paragraphs [0028] and [0034]. The sheet dressing can further contain a liner, see paragraph [0032] and entire document. Thompson’s dressing (sheet) does not comprise chlorhexidine. 
Thompson teaches dispersed active agents within silicone matrices, but does not clarify the dispersed agents as particulates. Given the active agents of Thomson are not solubilized in the silicone and are in fact dispersed, the examiner interprets the actives of Thompson as not being soluble in the silicone. 
The modified Thompson et al. do not expressly teach that the wound dressing has polyhexamethylene biguanide particles (hereafter PHMB) and EDTA particles.
	Patel et al. teach antimicrobial wound dressings which comprise PHMB and a chelating agent EDTA, see paragraph [0082].  Such chelating agents can be present from .05-1% and the PHMB can be present from 0.1-0.5%, see paragraphs [0082] and [0090]. The EDTA acts to heighten the susceptibility of bacteria and other organisms to the antiseptic effects of antimicrobial agents, thus rendering the wound dressing more effective in combating or preventing infection, see paragraph [0082]. Chelating agents are non thrombic, re-sensitive microbes to antimicrobial effects, removes ionic attractions necessary to form biofilms and reduces the likelihood of potentially irritating effects of antimicrobials including PHMB, see paragraph [0082]. 
Aggarwal et al. teach antimicrobial compositions having synergistic antimicrobial activity, see abstract and paragraph [0114]. The antimicrobial combination of PHBM and EDTA can be provided in a dry powder (i.e. particulate) form which can be incorporated into carriers including gels, see paragraph [0108].
	It would have been prima facie obvious before the time of filing to substitute the antimicrobial additives of Thompson with a combination of PHMB/EDTA dispersed particles in amounts recognized by Patel et al. as the antimicrobials present in the silicone sheets of Thompson.
A person of ordinary skill in the art would have been motivated to do so as Thompson’s dressings have antimicrobial actives present and comprise dispersed actives, and the Aggarwal teaches that EDTA with PHMB particles provides for synergistic antimicrobial properties. Patel further teaches that EDTA helps to heighten the antiseptic effect of PHMB and reduce the likelihood of having irritating effects. The substitution of the antimicrobial of Thompson would provide for a bandage containing EDTA and PHMB particulates as the antimicrobial agents present. There would have been a reasonable expectation of success given Patel and Thompson et al. teach wound dressings having antimicrobial agents and Aggarwal teaches antimicrobial compositions. 
The modified Thompson does not expressly teach an optional humectant including glycerin. 
However, O’ Brien et al. teach adhesive wound dressings which comprise humectant, see column 1, lines 50-68. The humectant is present from .001-20% with preference to 0.5-10% and functions to maintain moisture content of the composition over time, see column 7 at lines 33-43 and claim 4. The humectant includes glycerin (also known as glycerol), see column 7, lines 44-57.
	In view of O’Brien, it would have been prima facie obvious before the time of the invention to incorporate a humectant such as glycerin up to 2%v/v into Thompson’s composition. 
A person of ordinary skill in the art would have been motivated to do so to provide the wound dressing with humectant in order to reduce the loss of moisture to the wound dressing and perform humectant properties. Since O’Brien teaches that glycerin imparts moisture properties, adjusting the amount of glycerin would function to help maintain the moisture content of the dressing. 
There would have been a reasonable expectation of success given both Thompson and O’Brien teach wound dressings which can incorporate antimicrobial agents. 

Response to Remarks
Applicants argue that none of the references teach PHMB or EDTA dispersed in a sheet in particulate form. The dry particles of EDTA and PHMB in the claimed invention are mixed in liquid silicone to form dispersed particulates and is not solubilized. Applicant argues that Thomson teaches that drug or active agent are dispersed through a silicone gel by exposing uncured drug containing a solution of the active in which the active agent is provided in solution that is evaporated. 
Examiner respectfully submits that the solvent in Thompson is removed per paragraphs 0036 and 0038. Removal of the solvent would leave particles. Nevertheless, the fact that the active agents are in particulate form is taught by Aggarwal at paragraph [0108] with Aggarwal and Patel providing motivation for providing PHMB and EDTA and the antimicrobial agents given they provide synergistic antimicrobial activity and EDTA heightens the sociability of bacteria and other organisms to the antiseptic effects of antimicrobial agents. Applicants argue that none of the cited references teach PHMB or EDTA particles, however the modification of Thompson to provide a combination of EDTA and PHMB as suggested by Patel and Aggarwal for their synergistic antimicrobial properties would be in particulate form. Thompson teaches silicone gel sheets having active agent dispersed within and thus the active agents are not meant to be solubilized and would be in particulate form. It would have been prima facie obvious before the time of filing to substitute the antimicrobial additives of Thompson with a combination of PHMB/EDTA dispersed particles in amounts recognized by Patel et al. and Aggarwal as the antimicrobials present in the silicone sheets of Thompson. A person of ordinary skill in the art would have been motivated to do so as Thompson’s dressings have antimicrobial actives present and comprise dispersed actives, and the prior art teaches that EDTA with PHMB provides for synergistic antimicrobial properties. Patel further teaches that EDTA helps to heighten the antiseptic effect of PHMB and reduce the likelihood of having irritating effects and Aggarwal teaches that the antimicrobial combination of PHBM and EDTA can be provided in a dry powder (i.e. particulate) form which can then be incorporated into carriers including gels, see paragraph [0108]. The substitution of the antimicrobial of Thompson would provide for a bandage containing EDTA and PHMB as the antimicrobial agents present. 
Turning to Aggarwal Applicants argue that paragraph [1008] teaches disinfectant solutions for washing catheters and the dry form with a gel carrier is coating or in a container. Applicants argue that examiner has misinterpreted paragraph [0108] in Aggarwal as PHMB and EDTA will dissolve with contact of a solution which is the opposite to what is claimed.  
Examiner respectfully disagrees that Aggarwal was misinterpreted. 
Paragraph [0108] expressly discloses that..The compositions of the present disclosure may also be provided in a substantially “dry” form, such as a substantially dry coating on a surface of tubing, or a conduit, or a medical device such as a catheter or conduit, or a container, or the like. Dry forms of the disinfectant compositions of the present disclosure may include hydrophilic polymers such as PVP, which tend absorb water and provide lubricity, surfactants to enhance solubility and/or bulking and buffering agents to provide thermal as well as pH stability. Such substantially dry forms of PHMB and EDTA salt(s) compositions of the present disclosure may be provided in a powder or lyophilized form that may be reconstituted to form a solution with the addition of a solvent. Substantially dry forms of PHMB and EDTA salt(s) compositions may alternatively be provided as a coating, or may be incorporated in a gel or another type of carrier, or encapsulated or otherwise packaged and provided on a surface as a coating or in a container. Such substantially dry forms of PHMB and EDTA salt(s) compositions of the present disclosure are formulated such that in the presence of a solution, the substantially dry composition forms an PHMB and EDTA salt(s) solution having the composition and properties described above. In certain embodiments, different encapsulation or storage techniques may be employed such that effective time release of the PHMB and EDTA salt(s) is accomplished upon extended exposure to solutions. In this embodiment, the substantially dry PHMB and EDTA salt(s) solutions may provide disinfectant activity over an extended period of time and/or upon multiple exposures to solutions
Examiner notes that the fact that the powder or lyophilized form may be reconstituted to form solution, or in other words it is not required. The next sentence makes this clear in that the compositions can alternatively be provided as coatings or incorporated in any type of carrier or encapsulate, or packaged and provided on as surface as coating or in a container. Here, the paragraph clearly teaches the particles can be incorporated in a gel or other carrier material. Examiner disagrees with Applicants interpretation that the dry form must only be coating or in a container. Additionally, the fact that active agents are dispersed and not solubilized in liquid silicone materials is a feature already disclosed by Thompson. 
With regards to claim 30, Applicants argue that Fox teaches that chlorhexidine is a preferred antimicrobial agent which is excluded by claim 1. Applicants argue that Fox does not suggest PHMB and EDTA. 
Applicant’s remarks are considered unpersuasive. Here, Fox is not relied upon for the combination of PHMB and EDTA. Rather Fox teaches that polymer matrices which include antimicrobial compounds (e.g. silver) comprise dispersed antimicrobial agents. Typically, when the antimicrobial agent is insoluble in the coating vehicle it is preferable to provide for finely divided active agents by grinding into a micronized form, see abstract, columns 2-4, column 13, lines 35-67 to column 14, lines 1-23. Fox teaches the desire of an ordinary skilled artisan to put active agents which are insoluble in their vehicle in a particulate form. Nevertheless, the Examiner notes that Aggarwal and Patel rectify the deficiency of using PHMB and EDTA in particulate form. Patel and Aggarwal teach motivation for substituting the antimicrobial actives of Thompson for PHMB/EDTA in order to provide synergistic antimicrobial properties. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619